Broyles, C. J.,
concurring specially. I agree with the learned counsel for the defendant in error that the amendment to the petition set forth a new cause of action. I do not think, however, that the petition as amended was properly dismissed on demurrer because of that fact, as the amendment set out a cause of action, and it appears from the bill of exceptions and the record’that the amendment was unconditionally and regularly allowed without objection, and filed. See, in this connection, Dyson v. Southern Railway Co., 113 Ga. 327(4) (38 S. E. 749). I think that the court erred in dismissing the petition on demurrer.